DETAILED ACTION
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Jun. 10, 2022 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending.

Response to Amendment
Applicants’ response to the last Office Action, dated Jun. 10, 2022 has been entered and made of record.

Allowable Subject Matter
	Claims 1-20 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
As to claim 1, it is persuasive that “Ogi does not disclose this as being used as an adjustment signal to adjust mirror scanning by shifting one or more of a position or a trajectory of a mirror for a scan of a next video frame” (Remarks, p. 9).
Accordingly, the closest known prior art, i.e., Ko (2014/0168738 A1), Rothaar (US 2010/0079836 A1, IDS dated Nov. 1, 2021), Ogi et al. (US 2017/0280117 A1), Rothaar (US 2010/0079836 A1), Partridge et al. (US 2009/0278619 A1), Yamabana et al. ()US 2004/0227984 A1) and Puglia et al. (US 2019/0086517 A1), alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitations “shifting one or more of a position or a trajectory of a mirror for a scan of a next video frame to start at a correct location, the adjustment signal comprising a low pass filtered step signal with a cutoff frequency based on a lowest resonant frequency of the scanning mirror system in the second direction”.
As to claims 2-10, they directly or indirectly depend from claim 1, and are allowed at least for the same reason above.
As to claim 11, it has been amended in the same manner as in claim 1, and is allowed for the same reason above.
As to claims 12-17, they directly or indirectly depend from claim 11, and are allowed at least for the same reason above.
As to claim 18, it has been amended in the same manner as in claim 1, and is allowed for the same reason above.
As to claims 19-20, they depend from claim 18, and are allowed at least for the same reason above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD J HONG whose telephone number is (571) 270-7765.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 1, 2022


/RICHARD J HONG/Primary Examiner, Art Unit 2692                                                                                                                                                                                                        

***